M. IGNATIUS LESTER, Circuit Judge.
Final summary judgment: This cause came on for hearing on defendant’s motion for summary judgment on October 29, 1975 *68and the court having considered argument of counsel and reviewed the record in this case, and being otherwise duly advised, finds —
1. Plaintiff Q. V. Lowe has alleged that an article published by defendant on August 1, 1974 in the Miami Herald entitled “The Key West Gonchs: Every Foe’s Favorite” (the “article”) included certain statements which were false and defamatory. A copy of the article is attached to the complaint.
2. At the time of publication of the article plaintiff was the coach of the Key West Conchs, a professional baseball team, and he was therefore a public figure.
3. No evidence has been submitted by plaintiff to show defendant’s publication of the allegedly defamatory statements in the article was made with “actual malice,” that is, with knowledge of the statements’ alleged falsity or with reckless disregard for their truth or falsity, as required by the New York Times doctrine. New York Times v. Sullivan 376 U. S. 254 (1964); Gertz v. Welch, 418 U. S. 323 (1974); Gurtis Publishing Company v. Butts, 388 U. S. 130 (1967); Menendez v. Key West Newspaper Corporation, 293 So.2d 751 (3d Dist. Fla. 1974).
4. There is no genuine issue as to any material fact and defendant is entitled to judgment as a matter of law.
Therefore, it is ordered: —
1. Defendant’s motion is granted and final summary judgment is hereby entered in favor of defendant Miami Herald Publishing Company and against plaintiff.
2. This action is dismissed with prejudice and defendant shall recover of plaintiff its costs in this action.